PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/647,683
Filing Date: 27 May 2015
Appellant(s): YANAGISAWA et al.



__________________
Mary Anne Armstrong, PhD 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/14/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

.

Claim Rejections - 35 USC § 103
The claims 1-4, 8,9, 12 and 13 were rejected  over Dautel et al US 2011/0229821, further in view of Kim US8,748,894 and JP2010-53121 and also WO 2010/087011 and US 2007/0015080. 
Appellant’s claims are drawn to compounds of the formula 

    PNG
    media_image2.png
    185
    606
    media_image2.png
    Greyscale

And R is an aliphatic, an aryl, and arylalkyl, an alicyclic ,  which may be substituted by a halogen  or 10-camphoryl.
Scope and Content of Prior Art and the claims MPEP 2141.02 
  
Dautel discloses 
    PNG
    media_image3.png
    174
    498
    media_image3.png
    Greyscale
.

    PNG
    media_image4.png
    187
    227
    media_image4.png
    Greyscale

 See Column 5 which clearly discloses ( 4 methylphenyl)benzoisoquinoline-1,3, diones
JP2010-053121 also teaches the same core 

    PNG
    media_image5.png
    331
    545
    media_image5.png
    Greyscale

WO 2011087011 to Murray et al also teaches the same  genus as photoacid generators (PAG).

    PNG
    media_image6.png
    284
    537
    media_image6.png
    Greyscale
R7 is a aliphatic alkyl substituted by a halogen. 
 
Reference KR 20080016971 ( US pub 20070015080  also teaches the same core  R1 is C1-C8 alkyl.



    PNG
    media_image7.png
    216
    663
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    185
    647
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    101
    322
    media_image9.png
    Greyscale

Difference between Prior Art and Claim MPEP 2142-2413 
The species are not made in the ‘080 reference.  

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 Since so many different references disclose the same core as having the same properties, one of skill in the art would make additional compounds having the variable disclosed in the prior art. 
Appelants newly submitted art US 2007/0015080 clearly suggests that they have to be sensitive or absorb at 365nm.  Generically the following is taught.
    PNG
    media_image8.png
    185
    647
    media_image8.png
    Greyscale
 and para [0023] 
    PNG
    media_image9.png
    101
    322
    media_image9.png
    Greyscale
The reference teaches the same compounds for the same use and includes the species in appellants claim. Clearly the prior art includes C1-C8 alkyl. Therefore one of skill in the art would be motivated to make these compounds, it is obvious to try with a reasonable expectation of success and test them to see which have a better sensitivity/ absorbance at 365nm. Therefore the claims are prima facie obvious.

(2) Response to Argument

Note : This is an examiners answer after the previous Patent Board Decision of 12/23/2019.
The arguments have changed as appellants rely on some results for one single compound showing absorbance at 365nm.

Appellants now argue that the Office relies on US ’080 figure I 
    PNG
    media_image10.png
    135
    327
    media_image10.png
    Greyscale
, para [0023] also discloses that the absorbance .
Appellants argue that by introducing an alkyl C1-C14group at position 4 has superior results as compared to an alkyl group at position 3. 

In response the examiner argues that the reference discloses compounds of the formula 
    PNG
    media_image10.png
    135
    327
    media_image10.png
    Greyscale
The position of R1 has only 3 options. 2, 3 and 4. These positions can be easily envisioned. The reference also recites in para [0023] that the 
Appellants argue that without appellant’s specifications one would not know the position of X. 
This is not convincing. There are 3 options, each one easily envisioned. The reference teaches all these positions and also that the absorption at 365nm is preferred. So it is obvious to one of skill in the art to make these compounds and find if the 4-position alkyl have a better absorption at 360nm. The property would be inherent of these disclosed compounds.
The examiner does not agree that the Office has indulged in impermissible hindsight. Everything is taught in the prior art before the filing of appellants claims. There is nothing that the examiner or one of skill in the art would have thought of after reading appellants claims. The prior art teaches the compounds and also teaches the preferred wavelength, so at the time of appellant’s invention all these factors were known and therefore not hindsight. 

The preponderance of references teach the same core. The US’080 teaches X to be C1-C8 alkyl.  (not just C4) .  The comparison shown in the affidavit is for C4 only. 
These are included in the prior art scope.  The declaration filed on 4/19/2021 and 9/22/2020  just demonstrates that these compounds show an absorption at 365nm, which is what is clearly taught  in the US’080 reference, the reference teaches that and therefore obvious to try measuring at 365nm.  The reference also has compounds with R1 to be C1-C8 alkyl. So it is obvious to try and make these compounds.

The generic compounds taught are methyl or C5-C20 alkyl.  See para [0058] and para [0059].

    PNG
    media_image11.png
    225
    348
    media_image11.png
    Greyscale
and R5 to R10 are given in para [0058 ] and para [0059]

    PNG
    media_image12.png
    84
    434
    media_image12.png
    Greyscale


Further, WO 2016/147357, drawn to the same assignee or US application publication # US  20180079724 (or US’724 ) used for translation, on  page 13 the data presented clearly has a different  epsilon, molar extinction coefficient. 
The following is taken from the US application publication # US  20180079724 for translation. See page 13.	


    PNG
    media_image13.png
    138
    214
    media_image13.png
    Greyscale
 So in the US publication ‘724 the Є at 365 is different for the compound 4, is 5.40 x 103   and in the affidavit it is 6.53 x 10 3  ,  
    PNG
    media_image14.png
    131
    313
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    111
    329
    media_image15.png
    Greyscale


In the appellants instant application that compound is comparative compound 2 has a Є at 365 of 6.53 x 10 3  , which is different from the value in US 724 publication. The instrument (solar photometer U3010 )  and the solvent ( acetonitrile ) used are the same in both the  cases. 
So appellant’s affidavit is confusing and it is unclear how accurate the results are and which is correct. 
The affidavit of 9/22/2020 just gives the Є at 365. It is just data and no side by side comparison is given.  Therefore the affidavits just measure the absorbance at 365nm, which is what is taught in the ‘080 reference.
Besides the prior art does teach the genus of these compounds, before the time of the invention and not only that they teach measuring the sensitivity at 365 nm. Therefore one of skill 
The arguments presented are not found to be convincing to all the reasons given above and the rejection is maintained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/GERALD G. LEFFERS JR./
Primary Examiner
 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.